Citation Nr: 0016755	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  95-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
chest lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied a compensable disability rating for 
residuals of a left chest lipoma.


REMAND

The case was previously before the Board, in January 1999, 
when it was remanded for additional development.  The Board 
instructed that records of recent VA medical treatment should 
be obtained, and that the veteran should be afforded a VA 
medical examination to determine the severity of the scar 
associated with post-operative residuals of a left chest 
lipoma.  The remand instructions called for a report as to 
whether the scar was painful or tender to touch.

VA medical records dated through 1999 were obtained and 
associated with the claims file.  The veteran had a VA 
medical examination in March 1999.  The examiner reported 
having reviewed the veteran's claims file.  The examiner 
wrote that it was not clear that the veteran had any scar on 
his chest.  The examiner noted that service medical records 
noted a nodule, described as a lipoma, on the veteran's left 
chest in 1965.  The examiner noted that the claims file did 
not show any record of surgical resection of the lipoma.  The 
examiner noted conflicting information in the file, with a 
1993 record stating that there was no discernible operative 
scar, and records from 1995 and 1996 noting a one centimeter 
scar near the left sternal border.  The March 1999 examiner 
noted a hyperpigmented area, about two inches across, near 
the left sternal border, with no other visible scars in that 
area.  The examiner stated that the hyperpigmented area did 
not appear to be a surgical scar, but appeared to be a scaly 
eczematous lesion.  The examiner noted that more information 
was needed, specifically information regarding whether the 
veteran indeed had undergone breast lipoma surgery.
The record now before the Board is inadequate to rate the 
disability at issue.  Service connection has been awarded for 
breast lipoma removal residuals.  For proper evaluation of 
such disability the clinical data must be sufficient to 
determine whether the veteran has any residual pathology, 
specifically including a tender/painful scar.  Consequently, 
the examination on which the rating is based must be 
conducted from the viewpoint that the surgery indeed took 
place.  In light of the foregoing, further development is 
needed.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
VA medical examination to determine the 
nature and extent of any current left 
chest symptoms residual from a left 
breast lipoma removal.  The veteran's 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
describe all findings in detail, noting 
in particular whether the veteran has any 
pathology which is identifiable as a 
breast lipoma removal residual scar and, 
if so, whether such scar is tender and/or 
painful.  

The RO should then review the claim.  If it remains denied, 
the veteran and his representative should be furnished an 
appropriate supplemental statement of the case and afforded 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the Regional 
Office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


